                  Case 21-10457-LSS        Doc 196      Filed 04/21/21       Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

MOBITV, Inc., et al.,                                    Case No. 21-10457 (LSS)

                           Debtors.                      (Jointly Administered)

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission
pro hac vice of David J. Coyle of Shumaker, Loop & Kendrick, LLP to represent Buckeye Cablevision,
Inc. in the above-referenced bankruptcy cases and any adversary proceedings related thereto.

Dated: April 19, 2021                                 CONNOLLY GALLAGHER LLP
       Wilmington, Delaware
                                                      /s/ Karen C. Bifferato
                                                      Karen C. Bifferato (#3279)
                                                      CONNOLLY GALLAGHER LLP
                                                      1201 N. Market Street, 20th Floor
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 757-7300
                                                      Email: kbifferato@connollygallagher.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Ohio, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: April 19, 2021                        /s/ David J. Coyle
                                             David J. Coyle (0038966)
                                             Shumaker, Loop & Kendrick, LLP
                                             1000 Jackson Street
                                             Toledo, OH 43604
                                             Telephone: (419) 241-9000
                                             Facsimile: (419) 241-6894
                                             Email: dcoyle@shumaker.com


                                      ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s Motion for Admission pro hac vice is granted.




         Dated: April 21st, 2021                        LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
